Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art documents are Yoshimura (US 5,073,179), Okuyama (JP 06-263471 A), Guy (US 2002/0069674), Collaro (US 2005/0126227) and Roba (US 2006/0147166).
Although the prior art documents teach methods and apparatuses for manufacturing optical fibers by coating with a resin and curing the resin coating and include a control system; the prior art documents do not teach or suggest setting a tension T1 or a shear force t to satisfy the equation: t × sin θ > T1 × tan θ
where θ = tan-1(d/L)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741